IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 28, 2008
                                     No. 07-60837
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




THANES KANTH, Also Known as Sebastiampillai Mariyathas Thanuskanth,

                                                  Petitioner,

v.

MICHAEL B. MUKASEY, U.S. Attorney General,

                                                  Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                BIA No. A94 788 934




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Thanes Kanth, a native and citizen of Sri Lanka, has filed a petition for
review of an order of the Board of Immigration Appeals (“BIA”) denying his ap-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60837

plication for asylum, withholding of removal, and relief under the Convention
Against Torture. The immigration judge (“IJ”) found that Kanth’s testimony was
not “fully credible” and that Kanth had failed to provide sufficient evidence to
corroborate his claims. Although the BIA recognized the IJ’s findings that
Kanth’s testimony was not credible and that Kanth had failed to establish “a
nexus between the harm he suffered and a protected asylum ground,” the BIA
dismissed Kanth’s appeal based on the IJ’s “alternative” determination that
Kanth had failed to provide corroborating evidence in support of his claims or a
sufficient explanation of why such evidence was not available.
      On a petition for review of a BIA decision, this court reviews the factual
findings for substantial evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir.
2007). Under the substantial evidence standard, a petition for review wil not be
granted unless this court decides “‘not only that the evidence supports a contrary
conclusion, but also that the evidence compels it.’” Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006) (citation omitted); 8 U.S.C. § 1252(b)(4)(B). “Where
the trier of fact determines that the applicant should provide evidence that cor-
roborates otherwise credible testimony, such evidence must be provided unless
the applicant does not have the evidence and cannot reasonably obtain the evi-
dence.” 8 U.S.C. § 1158(b)(1)(B)(ii); see also 8 U.S.C. §§ 1229a(c)(4), 1231-
(b)(3)(C).
      The BIA’s determination that Kanth failed to satisfy his burden to provide
evidence corroborating his claims is supported by substantial evidence, and
Kanth has failed to demonstrate that the evidence compels a contrary conclu-
sion. See Chen, 470 F.3d at 1134.
      The petition for review is DENIED.




                                        2